           Case 3:19-cv-00319-JM Document 24 Filed 07/16/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

NACY PHILLIPS                                                                        PLAINTIFF

V.                                     3:19CV00319 JM

CRISP CONTRACTORS                                                                DEFENDANT

                                             ORDER

       Pending is Defendant, Crisp Contractors’, Motion to Compel Discovery. (Doc. 19) For

the reasons stated below, the motion is GRANTED.

       Crisp contends that it served Interrogatories and Requests for Production of Documents

on Phillips on March 25, 2020. By letter sent May 5, 2020, Crisp reminded Phillips of her

obligation to exchange initial disclosures and participate in discovery. (Doc. 19-2) On June 6,

2020, Crisp filed the underlying motion requesting the Court’s assistance in compelling

Phillips’s participation. (Doc. 19).

       The Court has now twice ordered Phillips to work with Crisp to resolve this issue without

the Court’s assistance. (Doc. 20 & 23) Specifically, Phillips was ordered to do one of two things

by July 15, 2020:   (1) either contact Crisp’s attorney and work out a time for delivery of the

outstanding discovery, or (2) file a response to the motion to compel with the Court explaining

why she has not participated in discovery. Additionally, Crisp was ordered to withdraw its

motion if the parties were able to reach an agreement. The motion remains pending, and the time

for compliance has passed.

       For good cause shown, Crisp’s Motion to Compel Discovery (Doc. 19) is GRANTED.

The Court is sympathetic to Phillips’s pro se status; however, Crisp cannot defend itself in this

action without Phillips’s participation. Phillips is directed to provide full and complete responses

to the outstanding discovery requests and to provide her initial disclosures within ten (10) days
           Case 3:19-cv-00319-JM Document 24 Filed 07/16/20 Page 2 of 2


of the entry of this order. Failure to comply with this order could result in the dismissal of this

case without prejudice.

       IT IS SO ORDERED this 16th day of July, 2020.



                                                           _________________________________
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
